Citation Nr: 1402035	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  08-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include chronic major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In expanding the claim on appeal to encompass an acquired psychiatric disability to include PTSD and chronic major depression, the Board is also cognizant of the recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, there is evidence of a diagnosis of and chronic major depression.  Hence, the Board has now characterized the appeal as encompassing the matters set forth on the title page.

The Board notes that in addition to the paper claims file there is an electronic "Virtual VA" file that was reviewed in order to ensure thorough analysis of the evidence of record.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed DDD cannot be satisfactorily disassociated from the Veteran's credible report of back symptoms in service.


CONCLUSION OF LAW

DDD was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As a grant of benefits is possible on a direct basis, discussion and application of presumptive service connection is not necessary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for his DDD as it is related to service.

Service treatment records do not show treatment for or diagnosis regarding a back disability; however, an August 1965 narrative summary concerning treatment for the Veteran's service-connected hernia showed a report of low back pain.

Private treatment records show that the Veteran had a herniated disc in 1997.
 He reported being on disability since 1997 for neck and back pain following a work-related injury; he complained of pain all the time.  (He also reported a skull fracture in 1954, skull and jaw fracture in 1960, and his hernia operation in 1965.)  The doctor stated that neck and back pain was most probably related to his previous injuries.

The Veteran was afforded a VA examination in November 2006 in which he reported low back pain since service.  The VA examiner diagnosed DDD and stated that the Veteran had some type of back disorder in the military service.  The examiner furthered there was not a great deal of documentation about this; however, the Veteran gave a long history of chronic back strain throughout the years.  The examiner opined that it was reasonable to say that all of this started in the military service.  The examiner stated that the Veteran had an acute episode in 1997 with acute pain; he subsequently had been found to have a herniated disc.  The examiner opined that it was less likely than not that this herniated disc had its onset in the military service; the Veteran had an acute episode with acute pain in 1997 and it had nothing to do with the previous back pain that he had in the military service.

The Board notes that there is contemporaneous documentation of a back pain complaint in service.  Moreover, the file reflects no credible denials of back pain since service, and the Board has already determined, based on competent medical opinion, that in-service back symptoms were present. 

The totality of the credible and competent evidence of record supports the claim.  Essentially, currently diagnosed DDD cannot be satisfactorily disassociated from service.  Accordingly, service connection is warranted.


ORDER

Service connection for lumbar spine degenerative disc disease is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement of service connection for PTSD and an acquired psychiatric disorder other than PTSD.

The Veteran contends that service connection is warranted for his PTSD as it is related to service.  The Veteran asserts that he was exposed to multiple in-service stressors, to include being sexually assaulted in service.

Service treatment records confirm that the Veteran attempted suicide in July 1965.

A private treatment record in September 2005 showed diagnoses of PTSD and chronic major depression; the Veteran reported witnessing injuries and deaths on the flight deck and numerous other stressors, including witnessing sodomy between men in his unit.

The Veteran was afforded a VA examination in November 2006 in which the examiner found that the current symptoms were not compatible with a diagnosis of PTSD.  The examiner diagnosed depression, not otherwise specified, and stated that it was "less likely as not (less than 50/50 probability) caused by or a result of no treatment from service until 1977, then not until four years ago, not enough evidence to link current depression to problems in military".

The Board notes that the record is replete with VA treatment records showing diagnoses of PTSD.

The Veteran was afforded a VA examination in November 2009 in which the examiner diagnosed PTSD.  The VA examiner submitted an addendum in January 2010 in which he stated that there were about 10 pages documenting different stressors that happened while the Veteran was in service.  The VA examiner stated that each by themselves would have been stressful, much less all of them happening.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R § 4.125(a) (i.e., in conformance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

As regards the Veteran's PTSD diagnoses, since the aforementioned examiners have diagnosed PTSD which appears to be related to his service.  The Veteran's claim appears to have failed based upon credible supporting evidence that the claimed in-service stressor occurred.  In other words, a Veteran's statements alone cannot provide the required supporting or corroborating evidence.  

On remand, the AMC/RO should attempt to verify the Veteran's stressors upon which the diagnoses of PTSD are based.  In that regard, VA has recognized that in claims for service connection for PTSD based upon an in-service personal assault, Veterans face particular challenges because such incidents are not officially documented.  As such, evidence from other sources may be used to corroborate the Veteran's account of the stressful incident.  38 C.F.R. § 3.304(f).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; ... and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.

Moreover the Board notes that in Clemons, 23 Vet. App. 1, the Court found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the evidence shows that the Veteran has been diagnosed with depression.  However, the Veteran has not been provided appropriate notice in response to the claim for service connection for psychiatric disability other than PTSD.  In addition, additional records pertinent to this claim might be available.  Finally, the Veteran should be afforded an examination in order to determine the nature and etiology of any acquired psychiatric disorders (other than PTSD) present during the period of this claim.

Accordingly, this case is REMANDED for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with all required notice in response to the claim for service connection for psychiatric disability other than PTSD. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders.

3.  Then, attempt to verify the occurrence of the Veteran's claimed in-service stressors.  All agencies that might assist in this investigation should be contacted, including but not limited to the Joint Services Records Research Center (JSRRC).  The search should include unit records, and the like, that might corroborate the Veteran's accounts.  Any information obtained should be associated with the claims file.  If the search efforts produce negative results, documentation to that effect should be placed in the claims file.  

4.  Regardless of whether the Veteran's stressors are corroborated, arrange for a VA psychiatric examination of the Veteran that specifically includes psychological testing, and any other tests to determine the current nature and likely etiology of the Veteran's diagnosed depression and any other psychiatric disorders diagnosed.  If a diagnosis of PTSD is made, the examiner should opine as to whether it is at least as likely as not that the Veteran's PTSD is associated with any in-service stressors that have been specifically identified as being corroborated., and only those corroborated stressors. 

If a diagnosis of a psychiatric disorder other than PTSD is deemed appropriate, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder(s) were incurred in, or are otherwise related to, service.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination(s). 

5.  The RO or the AMC should undertake any additional development it determines to be warranted.

6.  Following completion of the development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


